MORGAN, Justice.
Upon the application of appellee herein, we granted a rehearing on our decision reported at 300 N.W.2d 55 (S.D.1980), on the limited issue of fashioning an appropriate remedy. By that decision we remanded the case to the trial court with direction to enter a writ of prohibition in accord with appellants’ original prayer for relief. Ap-pellee represented to this court that during the pendency of the appeal, while it had not moved the special education classes from Beadle School into South Sioux School, the students and faculty formerly assigned to South Sioux had in fact been reassigned to other schools, and considerable renovation had been done to the South Sioux building to accommodate the special education students. Appellants’ brief on rehearing acknowledged the transfer of students and faculty, and further represented that prior to our decision appellee had passed another resolution, this time closing the South Sioux School for the 1981-82 school year. Appellants withdrew any request for the writ of prohibition or any other further remedial relief, thereby rendering the issue of relief moot.
On rehearing submitted on briefs, we therefore reaffirm our original holding on the illegality of appellee’s manner of closing South Sioux as an attendance center so as to preclude a special election as provided by statute, and we amend the dispositive provision of our opinion to merely remand the case to the trial court to enter declaratory judgment that the action of the school board of Sioux Falls School District # 49-5 was untimely and therefore illegal.
WOLLMAN, C. J., and DUNN and FOSHEIM, JJ., concur.
HENDERSON, J., dissents.